DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/15/2021.
Claims 1, 4, 14, and 18 have been amended.  Claims 1-21 are currently pending.

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
Applicant amended independent claim 1 and 14 to recite the following new limitation: “wherein the display apparatus includes a layer including openings not overlapping the holes of the opaque layer”.  Applicant argues LIN does not disclose the amended limitations.  Examiner respectfully disagrees.  The collimator (240) of LIN is a layer including an array of apertures (246), wherein some of the apertures do not overlap with the holes of the opaque layer (224).  As such, the rejection of claims 1-2, 6-8, 14, 16, 17, and 19-21 is maintained.
Regarding the 35 U.S.C. 112(b) rejection of claim 18, appliance amended the language of the limitations to overcome the indefinite issues.  The rejection of claim 18 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 14, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIN et al, US 2019/0157337.
Re claims 1-2:
LIN teaches a display apparatus comprises:
A sensor layer (206) comprising a plurality of sensors (207) [0021] [Figures 2-3B];
A pixel layer (202) disposed on the sensor layer and comprising a plurality of pixel areas and a plurality of pixels in the pixel areas [0023] [Figures 2-3B]; and
An opaque layer (224) disposed between the sensor layer and the pixel layer and comprising holes corresponding to light-transmitting areas of pixels areas in which pixels that emit light of a specific color are disposed [0023] [Figures 2-3B];
Wherein the display apparatus includes a layer including openings not overlapping the holes of the opaque layer (collimator 240 is a layer including an array of apertures 246, wherein some of the apertures do not overlap with the holes of the opaque layer 224 [0030] [figure 2]);
Wherein the holes of the opaque layer are repeatedly formed in a predetermined pattern and in a predetermined direction in a display area [Figures 2-3B].
Re claim 6:

Re claim 7:
LIN teaches the display apparatus of claim 7, further comprising a substrate between the opaque layer and the sensor layer [Figure 2].
Re claim 8:
LIN teaches the display apparatus of claim 1, further comprising a substrate having a plurality of layers, wherein the opaque layer is disposed between the plurality of layers of the substrate [Figure 2].
Re claim 14:
LIN teaches a display apparatus comprising:
A substrate comprising a plurality of pixel areas in a display area [0021]-[0023] [Figures 2-3B];
An opaque layer (224) disposed on the substrate [0021]-[0023] [Figures 2-3B]; and
A plurality of pixels (222) disposed on the opaque layer and respectively disposed in the plurality of pixel areas [0021]-[0023] [Figures 2-3B],
Wherein the opaque layer comprises holes corresponding to light transmitting areas of pixel areas in which pixels that emit light of a specific color are disposed [0021]-[0023] [Figure 2];
a layer including openings not overlapping the holes of the opaque layer (collimator 240 is a layer including an array of apertures 246, wherein some of the apertures do not overlap with the holes of the opaque layer 224 [0030] [figure 2]);
Re claim 16:
LIN teaches the display apparatus of claim 14, wherein the pixels that emit the light of the specific color are one of red pixels, green pixels, and blue pixels [0023].
Re claim 17:
LIN teaches the display apparatus of claim 14, wherein the opaque layer comprises holes respectively corresponding to light-transmitting areas of one or the first pixels areas, the second pixel areas and the third pixel areas [0023] [Figure 3A-3B].
Re claim 19:
LIN teaches the display apparatus of claim 14, further comprising sensors (207) disposed on a surface of the substrate opposite to a surface on which the plurality of pixels are disposed, and in a sensing area overlapping at least a part of the display area [Figures 2-3B].
Re claim 20:
LIN teaches the display apparatus of claim 19, wherein each of the plurality of sensors overlaps at least one pixel in the sensing area [Figures 2-3B].
Re claim 21:
LIN teaches the display apparatus of claim 20, wherein each of the plurality of sensors is disposed in a non-emitting area between adjacent pixels and offset from the pixels [Figures 2-3B].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of HE et al, US 2020/0380236.
Re claims 3 and 15:
LIN teaches the display apparatus of claim 1 and 14, but does not teach each of the light transmitting areas is an area corresponding to a gap between wirings and circuit devices constituting a pixel in each of the plurality of pixel areas.
HE teaches a display apparatus in which light transmitting areas correspond to a gap between wirings and circuit devices constituting a pixel in each of the plurality of pixel areas [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HE in the device of LIN such that the light transmitting areas correspond to a gap between wirings and circuit devices constituting a pixel in each of the plurality of pixel areas for the purpose of permitting transmission of light through the pixel layer to reach the sensors on the sensor layer (HE [0064]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of ARAI et al, US 2010/0067757.
Re claim 9:

ARAI teaches a display apparatus comprising and opaque layer (22) comprising a single layer structure including molybdenum [0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the opaque layer as a single layer structure including molybdenum for the purpose of facilitating light shielding [0128].

Allowable Subject Matter
Claims 4, 5, 10-13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.